DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 18, 20, 21 and 25-29 have been cancelled.  Claims 22-24 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-14, 16, 17, 19 and 30-32 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 2 of Claim 3 should be corrected to “… tetratricopeptide repeat (TPR) domain …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 19 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 3 is confusing in its recitation of “wherein tetratricopeptide repeat (TRP) domain has at least 90% sequence identity to SEQ ID NO: 3”.  SEQ ID NO: 3 is the amino acid sequence of the polypeptide encoded by the Naga_100148g8 locus and comprises a TPR domain having SEQ ID NO: 1.  Thus, the claim is confusing because the TPR domain per se has SEQ ID NO: 1 and not SEQ ID NO: 3.  Claim 4 is rejected due to its dependency upon Claim 3.
	Claim 5 is indefinite in its recitation of “wherein the mutant microorganism comprises one or more mutations to or affecting expression of a gene in the Naga_100148g8 locus or a syntenic locus in a heterokont or algal species” since it is not apparent what are the metes and bounds of “one or more mutations to or affecting expression of a gene in the Naga_100148g8 locus”, i.e., increased expression or activity, decreased expression or activity, etc.  In addition, Claim 5 is confusing in its recitation of “the Naga_100148g8 or a syntenic locus in a heterokont … species” because Claim 1 is limited to mutant Chlorophyte microorganisms which do not include heterokont species.  Claim 6 is rejected due to its dependency upon Claim 5.
	Claim 19 is indefinite since it is not apparent what are the metes and bounds of the “particular lipids”.
	Claims 30-32 are indefinite since they recite microorganisms outside the scope of independent Claim 1.  In particular, Chlorophyte microorganisms are green alga.  See paragraph [0091] of the Specification.  Paragraph [0092] describes a different type of alga – heterokont alga.  Eustigmatophyte microorganisms are a class of heterokont alga and Nannochloropsis are a genus within the Eustigmatophytes.  Thus, Claims 30-32 are confusing because 
Response to Arguments
	The response provides an argument rebutting only the former 112(b) rejection of Claim 1, which has been withdrawn.  The 112(b) rejection of Claims 5 and 19 has been retained for the reasons set forth in the previous Office Action and new 112(b) rejections of Claims 3 and 30-32 are described above.

Allowable Subject Matter
Claims 1, 2, 7-14, 16 and 17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652